McCulloch, C. J., .and Kirby, J., (Dissenting). We think that the majority of the court have failed to give proper.effect to the .testimony as set forth in the opinion; and have disregarded well-settled rules concerning the presumption arising from the act of a husband in conveying property or causing it to be conveyed to his wife, and the degree of proof necessary to establish a resulting trust. There is, we think, no proof .at all tending to overcome the legal presumption that the conveyances to Mrs. Hubbard were intended as a gift. Every act of the parties is, according to our view, consistent with the idea that a gift was intended, and there are no facts or circumstances proved which are inconsistent with that intention.